Citation Nr: 1221103	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  05-34 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the service-connected lumbar strain with lumbar disc disease.

2.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.




REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1974.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from April 2004, August 2005 and March 2008 rating decisions by the RO.

In February 2007, the Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO); a transcript of this hearing is of record.

In a March 2012 rating decision, the RO assigned separate 10 percent rating for right and left lower extremity radiculopathy, effective on December 13, 2010.  The Veteran did not appeal that decision.  Therefore, issues of increased ratings for the service-connected radiculopathies are not before the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran underwent a VA examination in December 2010.  The VA examiner stated, in part, that the Veteran had no genitourinary complaints or impairments as it related to the lumbar spine.  He also stated that the Veteran denied having incapacitating episodes during a 12 month period.  

However, on review, the claims file is replete with complaints of urinary incontinence and dribbling.  (See May 2005 Written Statement from Dr. M. B.; April 2007 Written Statement from Dr. M. D.; VA treatment record dated September 2008).  

In addition, in an April 2012 written statement, the Veteran stated that the VA examiner must have misunderstood him.  He stated, in part, that he had bowel problems and incapacitating episodes.

Further, the VA examiner did not make a finding as to ankylosis.  He stated that there were no recent diagnostic studies for review.  The VA examiner, however, did not undertake any radiological studies (i.e., x-rays, CT, magnetic resonance imaging scans, etc.).

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the medical examination provided with respect to the Veteran's low back disability is inadequate, the claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board must defer consideration of the issue of a TDIU rating pending completion of action referable to the rating of the service-connected low back disability.


Accordingly, the case is REMANDED to the RO for the following action:

1.  After securing any necessary release forms, with full address information, the RO should take all indicated action to obtain copies of any outstanding records of treatment rendered the Veteran by VA or other health care provider for the service-connected low back disability.  

All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

The RO also should notify that he may submit clinical records or medical to support his claim for increase.  

2.  Then, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examination(s) to determine the current severity of the service-connected low back disability.  

The claims files, to include a copy of this remand, must be made available to the examiner(s) designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies, such as x-ray studies, MRI scans and electromyography and nerve conduction studies, should be accomplished (with all findings made available to the examiner(s) prior to completion of the report), and all clinical findings should be reported in detail.

If the examiners finds that any such testing is not required to fully evaluate the current extent of the service-connected low back disability, this must be clearly stated and fully explained.

The examiners should elicit from the Veteran and record a complete clinical history, to include current information about his employment status.

In order to facilitate the rating of the service-connected low back disability in terms of the applicable criteria, the examiner must report on the following clinical findings:

(a) Is there unfavorable ankylosis of the entire thoracolumbar spine?

(b) Are there any incapacitating episodes, as defined by the applicable rating criteria ? If so, what is the total duration?

(c) Without regard to age or the impact of any nonservice-connected disabilities, is it at least as likely as not that the service-connected low back disability, either alone or in combination with other service-connected disability, precludes the Veteran from securing and following  a substantially gainful occupation consistent with work and education background?

Neurologically, the appropriate examiner must comment on the presence of any neurological impairment as result of the service-connected low back disability.

If there is separate neurological impairment, the neurologist should provide an assessment as to whether any nerve impairment is best characterized as resulting in "mild," "moderate," "moderately severe," or "severe" incomplete paralysis; or "complete" paralysis.

The examiner(s) should set forth all examination findings and the complete rationale for the conclusions reached in printed (typewritten) report(s).

3.  After completing all indicated development to the extent possible, the RO should readjudicate the claims for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


